UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6627


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TIMOTHY ADAMS, a/k/a Smitt, a/k/a Rodney Clark,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.        N. Carlton
Tilley, Jr., Senior District Judge. (6:94-cr-00302-NCT-3)


Submitted:   September 13, 2011       Decided:    September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Adams, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy    Adams    appeals       the    district      court’s    order

accepting     the   recommendation       of    the    magistrate      judge    and

dismissing his “independent action for fraud upon the court.”

We   have   reviewed   the     record   and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.       United    States      v.   Adams,       No.    6:94-cr-00302-NCT-3

(M.D.N.C.    Mar.   25,   2011).        We    dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                        2